DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by McLaughlin et al. US Patent No. 9, 378, 470.


validation system); retrieving, from a voucher engine, an attraction voucher based on the access identifier (Column 33, lines 12-60), and determining whether the attraction voucher has previously been validated (validation interpreted as used to grant  entry to the attraction site  ); constructing access privilege data (contract terms/database )  based on the attraction voucher, including: if the attraction voucher has previously been validated, determining, from the voucher engine, multi-access metadata (access a counter, timer, or other service to determine a value referred to variously as a value, a data value, a variable value, a node value, a term, an access term, or a characteristic for the one or more contract variables) indicating whether the attraction voucher permits repeated (multiple/plurality) access to the attraction site for the customer  ( variable access ticket enables multiple access to an attraction  site ) ; and otherwise, attempting to retrieve, from the voucher engine, an access credit for the attraction voucher, the access credit operable to permit a single access to the attraction site for the customer, and upon retrieving the access credit, removing ( decrement a value associated with a ticket or counter) , using the voucher engine, the access credit from the attraction voucher ; and setting a validation flag for 
Re Claim 2, McLaughlin discloses the computer-readable medium of claim 1, further comprising instructions configured to retrieve, from a rules base, one or more validation rules based on the attraction voucher (Contracts stored in contract database wherein server 200 may execute a dynamic pricing engine 210 to dynamically calculate sale prices, discounts, apply business margin verification rules, or perform other functions.  An item contract may comprise an agreement to provide an item of inventory, provide goods or services, allow access to an event or attraction, or otherwise fulfill a customer order).
Re Claim 3, McLaughlin discloses the computer-readable medium of claim 2, further comprising instructions configured to execute, using a rules engine, the one or more validation rules to determine whether to modify (decrement value associated with the customer ticket or account, access ticket may be updated to include access to the selected attractions) the access privilege data (Column 35, lines 53-Column 36, lines 28).  
Re Claim 4, McLaughlin discloses the computer-readable medium of claim 3, wherein a validation rule in the one or more validation rules is configured to modify the 
Re Claim 5, McLaughlin discloses the computer-readable medium of claim 2, wherein a validation rule in the one or more validation rules comprises a time delay limitation, a time limitation, a location limitation, or a distance limitation for the attraction site (Figs. 3A and 3B; Date range, time ranges , volume terms; Column 17 lines 50-65). 
Re Claim 6, McLaughlin discloses the computer-readable medium of claim 1, wherein the retrieving the attraction voucher comprises: retrieving, from the voucher engine, a plurality of potential attraction vouchers  based on one or more voucher selection rules retrieved from a rules base; and {000942361 1 }- 29 -selecting the attraction voucher among the potential attraction vouchers based on one or more voucher ranking rules retrieved from the rules base (Column 42, line 63-Column 43 line 16; the validation system may identify, for example, that the attraction is one of the attractions predefined/predetermined  for the consumer's variable access ticket,  wherein the ranking of a plurality of attractions is also based upon a predetermined distance from the current location /first location  within a predetermined distance based on dwell time and may provide an access token and decrement a value associated with the customer ticket or account; determining if the order is valid is based on searching a hierarchical tree for a leaf corresponding to the one of more values specified by the user at the at the time of purchase and identified in the request or the purchase record, and 
Re Claim 7,  McLaughlin discloses the computer-readable medium of claim 1, wherein the access identifier includes a universal access identifier, a virtual attraction pass, a credit card, a debit card, a quick response (OR) code, a two-dimensional barcode, or a one-dimensional barcode  (Column 35, lines 30-65, Column 33, lines 1-10, and lines 20-60).  
Re Claim 8, McLaughlin discloses the computer-readable medium of claim 1, wherein the receiving the access request for the customer comprises receiving, from the attraction verification terminal, scan results to validate the access identifier for the customer (Column 35, lines 30-65, Column 33, lines 1-10, and lines 20-60 The user may then visit a museum and scan a barcode or other identifier on the ticket via an automated gate, kiosk, customer service computing device, or other device. The device may transmit a request to validate the ticket to the validation system).
Re Claim 9, McLaughlin discloses a method for permitting access to an attraction site comprising: receiving, from a vendor, order data identifying an order placed by a customer for access to an attraction site, the order data including an access identifier that would initially be invalid if validated by a voucher engine (Column 33, lines 12-60  a single entry access voucher would be invalid if the identifier is rescanned or if no modifications/updates are  made to the customer account associated with the identifier/ or a variable that has not been change, thus the order is invalid  ) ; extracting and storing, using the voucher engine, the access identifier from the received order data; upon receiving, from an attraction verification terminal for an attraction site, an access 
Re Claim 10, McLaughlin discloses the method of claim 9, wherein the order data comprises a structured email message or structured markup (Column 37, lines 43-46 and Column 40, lines 4-6).  
Re Claim 11, McLaughlin discloses the method of claim 10, wherein the extracting and storing the access identifier comprises parsing the structured email message to identify the access identifier and storing the retrieved access identifier into a voucher data store (Column 48, lines 54-63).  
Re Claim 12, McLaughlin discloses the method of claim 9, wherein the order data further includes a customer identifier (customer account /customer ticket include an order number or purchase number or another identifier to uniquely identify the order/purchase record associated with the identifier ) name (Column 20, lines 22-25 purchase record identifies the user , and contact information for the customer (An admission ticket is sent via an email or application or on mobile device such as text message, voice messages  Figs. 4e, and Column 36, lines 10-23; Column 50, lines 13-16; Column 32, line 63-Column 33 line 11; Column 37, lines 43-46 and Column 40, lines 4-6 and Column 48, lines 54-63).  

Re Claim 14, McLaughlin discloses the method of claim 9, wherein the receiving the access request for the customer comprises receiving, from the attraction verification terminal, scan results to validate the access identifier for the customer(Column 35, lines 30-65, Column 33, lines 1-10, and lines 20-60).
Re Claim 15, McLaughlin discloses an apparatus for permitting access to an attraction site, comprising: a processor configured to: receive, from an attraction verification terminal for an attraction site, an access request for a customer presenting an access identifier (Column 33, lines 12-60); retrieve, from a voucher engine, a plurality of potential attraction vouchers (pre-purchase access to multiple attractions such as any 3 of 5 predetermined attraction) based on the access identifier;  {000942361 1 }- 31 -rank the plurality of potential attraction vouchers and select an attraction voucher among the ranked plurality of potential attraction vouchers (The validation system may identify, for example, that the attraction is one of the attractions predefined/predetermined  for the consumer's variable access ticket,  wherein the ranking of a plurality of attractions is also based upon a predetermined distance from the current location /first location  within a predetermined distance based on dwell time and may provide an access token and decrement a value associated with the customer ticket or account; determining if the order is valid is based on searching a hierarchical tree for a leaf corresponding to the one of more values specified by the user at the at the time of purchase and identified in 
Re Claim 16, McLaughlin discloses the apparatus of claim 15, wherein the processor configured to retrieve a plurality of potential attraction vouchers based on the access identifier comprises the processor being configured to retrieve, from a rules base, one or more voucher selection rules and execute, using a rules engine, the one or more voucher selection rules to identify the plurality of potential attraction vouchers (The validation system may identify, for example, that the attraction is one of the attractions predefined/predetermined  for the consumer's variable access ticket,  wherein the ranking of a plurality of attractions is also based upon a predetermined distance from the current location /first location  within a predetermined distance based on dwell time and may provide an access token and decrement a value associated with the customer ticket or account; determining if the order is valid is based on searching a hierarchical tree for a leaf corresponding to the one of more values specified by the user at the at the time of purchase and identified in the request or the purchase record, and corresponding to the set value or values for the at least one unspecified term or terms 
Re Claim 17, McLaughlin discloses the apparatus of claim 15, wherein the processor configured to rank the plurality of potential attraction vouchers and select the attraction voucher among the ranked plurality of potential attraction vouchers comprises the processor being configured to retrieve, from a rules base, one or more voucher ranking rules and execute, using a rules engine, the one or more voucher ranking rules to rank the plurality of potential attraction vouchers(The validation system may identify, for example, that the attraction is one of the attractions predefined/predetermined  for the consumer's variable access ticket,  wherein the ranking of a plurality of attractions is also based upon a predetermined distance from the current location /first location  within a predetermined distance based on dwell time and may provide an access token and decrement a value associated with the customer ticket or account; determining if the order is valid is based on searching a hierarchical tree for a leaf corresponding to the one of more values specified by the user at the at the time of purchase and identified in the request or the purchase record, and corresponding to the set value or values for the at least one unspecified term or terms not specified by the user at the time of purchase Column 42, line 63-Column43 line 16).  
Re Claim 18, McLaughlin discloses the apparatus of claim 15, wherein the access identifier includes a universal access identifier, a virtual attraction pass, a credit card, a debit card, a quick response (OR) code, a two-dimensional barcode, or a one-dimensional barcode(Column 35, lines 30-65, Column 33, lines 1-10, and lines 20-60).  .  

Re Claim 20, McLaughlin discloses the apparatus of claim 15, wherein the attraction site comprises a sightseeing experience, a bus tour, a boat tour, a helicopter tour, a walking tour, a bicycle tour, a building tour, a theatre show, a play, a musical, a museum, an observatory, a restaurant, a food or drink experience, a shopping experience, an escape room, a library, or a historical building (Column 33, line 25; Column 31, line 25-26; Column 32 line 5-10; Column 37, lines 18-24).

Conclusion
Reference Hale et al. is cited because it is pertinent to applicant’s disclosure. .  Hales disclose a method and system for loading of patrons at multiple attractions at an entertainment environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887